DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Restriction in a Reissue Application
MPEP 1450 and 37 C.F.R. 1.176 indicate that restriction between the subject matter of the original patent claims and previously unclaimed subject matter may be required. If restriction is required, the subject matter of the original patent claims will be held to be constructively elected unless Therefore, the original patent claims 1-18 have been constructively elected by original presentation. Accordingly reissue claims 19-33 have been withdrawn. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 drawn to a method of photodynamic therapy for treating cancer, classified in A61N 2005/0626.
II. Claims 19-33, drawn to a photodynamic therapy system, classified in A61N 5/062.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to the apparatus as claimed can be used to practice a materially different process such as in a dermatological procedure for removing wrinkles.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

                               Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	Given the fact that the new reissue claims have been withdrawn via election by original presentation the remaining claims do not broaden the scope of the patent claims as indicated in the reissue declaration error statement. A new error statement supporting the filing of this reissue 
Claims 1-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 
With respect to claim 1, the original specification filed in the original prosecution of the application (14/482,432) that matured into the ‘459 patent failed to provide support for the invention as claimed. No disclosure was present concerning the lower limit of the density of total energy’s range was 0.01 J/cm2. The original specification stated the lower limit was 1 Joule/cm2. The specification and claims were later amended to change 1J/cm2 to 0.01J/cm2. 
With respect to claim 18, the original specification fails to provide support for the coolant not being in direct contact with the light emitting diodes.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 5, there is no clear antecedent basis for “said step of irradiating at maximum light intensity”; said preceding step of administering an effective dose of … 5-ALA); “said preceding step …  (Foscan)”; “said preceding step … (Metvix)”; “said preceding step … (Tookad)”; “said preceding step … (Photofrin)”; and “said preceding step … (Visudyne)”. 
	With respect to claim 6, there is no clear antecedent basis for “said plurality of emitting diodes”. It should be “light emitting diodes”.
With respect to claim 7, it is unclear if the LED’s claimed here are different from those already recited in claims 1 or 6.
	With respect to claim 8, there is no clear antecedent basis for “said step of positioning said device in proximity of said lesion area of said patient’s body”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kerber-2011/0184336.
With respect to claim 1, Kerber discloses a method of photodynamic therapy for treating cancer-abstract; said method comprising the steps of:

b.    administering an effective dose of a photosensitizer in a lesion area of said patient's body [0033];
c.    positioning the device in proximity of said lesion area [0033];
d.    irradiating said lesion area [0033];
e.    transferring heat generated by said plurality of light emitting diodes through said copper circuit board to said passage [0014], [0077]-the LED’s being mounted on the inner surface of the annular structure and the passages mounted on the outer surface of the annular structure would inherently cause the transference of heat generated by the LED’s through the copper circuit board to the passage;


With respect to claim 2, Kerber discloses the method according to claim 1, wherein the device is positioned in proximity of said patient's body in a location selected from the group consisting of a breast, an arm, a leg, a neck, an abdomen and any combination thereof-[0015], claim 36.
With respect to claim 3, Kerber discloses the method according to claim 1, wherein a mode of device operation is selected from the group consisting of a continuous mode, a pulse mode, an intermittent mode and any combination thereof-[0017].
With respect to claim 4, Kerber discloses the method according to claim 1, wherein said step of positioning the device in proximity of said 
With respect to claim 5,  Kerber discloses the method according to claim 1, wherein said step of irradiating at maximum light intensity at least one wavelength selected from the group consisting of: a wavelength of about 630 nm performed in coordination with said preceding step of administering an effective dose of a photosensitizer 5-aminolaevulinic acid (5-ALA); a wavelength of about 585 to about 740 nm performed in coordination with said preceding step of administering an effective dose of a photosensitizer 5,10,15,20-tetrakis(m-hydroxyphenyl) chlorin (Foscan); a wavelength of about 570 to about 670 nm is performed in coordination with said preceding step of administering an effective dose of a photosensitizer methyl aminolevulinate (Metvix); a wavelength of about 615 to about 800 nm performed in coordination with said preceding step of administering an effective dose of a photosensitizer Pd-bacteriopheophorbide (Tookad); a wavelength of about 600 to about 750 nm performed in coordination with said preceding step of administering an effective dose of a photo sensitizer concentrated distillate of hematoporphyrins (Photofrin); a wavelength of about 450 to about 600 nm 
With respect to claim 6, Kerber discloses the method according to claim 1, wherein said step of irradiating is performed by said plurality of emitting diodes distributed along an inner surface of an annular structure-[0014], claim 48.
With respect to claim 7, Kerber discloses the method according to claim 6, wherein said step of irradiating is performed by LEDs grouped in a plurality of cooled units comprising at least two diodes; said cooled units are distributed along said inner surface of said annular structure-[0046], claim 48.
With respect to claim 8, Kerber discloses the method according to claim 6, wherein said step of positioning said device in proximity of said lesion area of said patient’s body comprises positioning said device in proximity of said patient's breast, and wherein positioning said device in proximity of said patient's breast further comprises a step of adjusting a length of said annular structure according to a patient's breast size-[0047], [0064].

With respect to claim 10, Kerber discloses the method according to claim 1, wherein at said step of irradiating, light intensity gradually increases over treatment time, allowing each measure of depth to receive an effective amount of light until that depth is treated-[0111].
With respect to claim 11, Kerber discloses the method according to claim 1, wherein said copper circuit board is 0.005" thick-[0077].
With respect to claim 12, Kerber discloses the method according to claim 1, wherein said photodynamic therapeutic device comprises a plurality of segments-[0074]-[0078].
With respect to claim 13, Kerber discloses the method according to claim 12, wherein each segment contains 2 to 40 high power LEDs and would require up to 100 watts of heat removal for each segment-[0076].

With respect to claim 15, Kerber discloses the method according to claim 13, wherein said segments have a clear silicone spacer mat directly in front of the LEDs to protect and to remove the possibility of a lens of the LED directly coming into contact with the skin and causing direct heat transfer-[0078].
With respect to claim 16, Kerber discloses the method according to claim 15, wherein said clear silicone spacer mat is 0.3-0.5 cm thick-[0078].
With respect to claim 17, Kerber discloses the method according to claim 15, wherein the LEDs are soldered directly to the copper circuit board-[0077].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerber.
With respect to claim 18, Kerber discloses the method according to claim 1, but fails to explicitly disclose that the coolant is not in direct contact with said light emitting diodes. However, given the fact that the LED’s are disposed on the inner surface of the annular structure and the passages are on the outer surface of the annular structure, and the coolant travels through the passage in tubes, it would have been obvious that the coolant would not be placed in direct contact with the LED’s as being obvious to try; it would have been one of three finite, possible configurations of the coolant/LED interaction for allowing the coolant the remove the heat generated by the LED’s… one being in direct contact with the LED’s, a second being in indirect contact with the LED’s, and the last being in no 

Conclusion
	Claims 1-18 are rejected.
	Claims 19-33 have been withdrawn.

             				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/